Citation Nr: 1132929	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  09-28 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a back injury, to include arthritis.

2.  Entitlement to service connection for residuals of a left hip injury, to include arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from October 1967 to October 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, on brokerage for the RO in Winston-Salem, North Carolina.

In May 2011, a Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.

The issue of entitlement to service connection for residuals of a left hip injury, to include arthritis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

There has been no demonstration by competent medical, or competent and credible lay, evidence of record that the appellant has residuals of a back injury, to include arthritis, that are related to service.  



CONCLUSION OF LAW

Residuals of a back injury, to include arthritis, were not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1110, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I.  Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's claim for entitlement to service connection for residuals of a back injury, to include arthritis.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  

Prior to initial adjudication of the appellant's claim, a letter dated in February 2008 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 Vet. App. at 490.  

Duty to Assist

The Board concludes VA's duty to assist has been satisfied.  The appellant's service treatment records and VA medical records are in the file.  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  VA must provide an examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board concludes an examination is not needed in this case.  The appellant asserts that he injured his back in a July 1971 motorcycle accident.  A July 1971 emergency service treatment record reflects that the appellant had superficial abrasions of the elbows and buttock region.  There is no indication that the appellant injured his back.  The appellant's service treatment records do not contain any references to a back injury or back complaints.  At the May 2011 Board hearing, the appellant stated that his hip was bruised and bloodied at the time of the accident, but he did not recall experiencing problems with his lower back at that time.  He reported that in the next couple of months, his back began bothering him, but at the time of the accident, his back was not bothering him.  He stated that the physical injury was to his left hip.  (See May 2011 Board Hearing Transcript (Tr.) at p. 4).  The appellant is competent to report symptoms capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, his testimony and the service treatment record reflect that he did not have a back injury at the time of the July 1971 motorcycle accident.  As a lay person, the appellant is not competent to report that symptoms of back pain are related to a motorcycle accident.  The appellant's service treatment records do not reflect that he was treated for back pain or had any complaints relating to his back.  For the reasons discussed below, the Board finds that the appellant's assertion that he has had back pain since service is less than credible.  As there is no evidence of an in-service event, injury, or disease, or indication that the appellant's claimed residuals of a back injury may be associated with an established event, injury or disease, the Boards finds that an examination is not necessary.  See McLendon, 20 Vet. App. 79.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Legal Criteria

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Certain chronic disabilities, such as arthritis, if manifest to a degree of 10 percent or more within one year after separation from active duty, may be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.


III.  Analysis

The appellant contends that he is entitled to service connection for residuals of a back injury, to include arthritis.  For the reasons that follow, the Board finds that service connection is not warranted.  

A November 2007 VA treatment record reflects that the appellant had degenerative joint disease of the back.  The record indicates the appellant had a work up for his hip and back pain and was found to have degenerative joint disease in the hips and more severe findings in his back.  As the evidence reflects that the appellant has degenerative joint disease of the back, the first element of service connection, that of a current disability, has been met.  

The appellant contends that he injured his back in a July 1971 motorcycle accident while in service.  A June 1967 enlistment examination report reflects that the appellant's spine was normal.  In a June 1967 report of medical history, the appellant denied having recurrent back pain or arthritis.  As noted above, the July 1971 emergency service treatment record indicates the appellant had a motorcycle accident at 3:00 p.m. that day.  The emergency record reflects that the appellant was seen at 8:30 p.m.  The appellant had an abrasion of the elbows and buttock region (superficial).  The abrasion was washed and dressed and the appellant was excused from duty for 24 hours.  The appellant's service treatment records do not contain any references to a back injury or complaints of symptoms relating to the back.  A September 1971 separation examination report indicates that the appellant's spine was normal.  No back symptoms were noted on the report.  In a September 1971 report of medical history, the appellant denied having arthritis or recurrent back pain.  

A September 2008 buddy statement from J.K. reflects that he observed the appellant's motorcycle accident in July 1971.  He stated that the appellant hit the pavement at about 45 miles per hour.  First aid was administered on the scene, and they proceeded to return to the base.  He reported that the appellant complained of not being able to walk and asked to go to the emergency room.  As a lay person, J.K. is competent to report symptoms capable of lay observation such as observing a motorcycle accident.  See Jandreau v. Nicholson, 492 F.3d at 1377.  The Board finds J.K.'s statements to be credible.  However, J.K. did not indicate whether he observed a back or hip injury.  Although he stated that the appellant complained of being unable to walk, he did not provide any specific information about the nature of the appellant's injuries.  Thus, J.K.'s statements have limited probative value.

A June 2004 VA treatment record indicates that the appellant reported that his only problems were hypercholesterolemia and skin cancers on his face and lips.  He also reported attacks of gout in the past.  The appellant reported having no joint pain.  A June 2006 VA treatment record reflects that the appellant reported working installing septic tanks outside most days.  A March 2006 VA treatment record indicates the appellant's back had no bony pain, paraspinal muscle spasm, or scoliosis.  The first reference to a back problem is a June 2007 VA treatment record, which indicates the appellant's back had a normal range of motion, no vertebral spine tenderness, and paraspinous muscle tenderness.  The appellant had a normal gait.  The provider noted that degenerative disease of the lumbar spine should be ruled out.  The June 2007 VA treatment record notes that the appellant did not have a specific history of trauma, but lifted daily on a construction job that he had for 17 years.  An April 2008 VA treatment record indicates the appellant complained of low back pain.  He reported that his symptoms had gotten to the point where he had to quit his work.  The record indicates that he was previously a body builder and owned a company that dug up septic tanks.  

At the May 2011 hearing, the appellant stated that he began having problems with his back a month after the accident in the form of a constant, nagging pain.  (Tr. at p. 6)  As noted above, the appellant stated that his hip was bruised and bloodied at the time of the accident, but he did not recall experiencing problems with his lower back at that time.  He reported that in the next couple of months, his back began bothering him, but at the time of the accident, his back was not bothering him.  He stated that the physical injury was to his left hip.  (Tr. at p. 4)  

He stated that he did not remember if he was having a problem with his back at the time of his discharge from service.  (Id.)  The appellant reported that he did not seek treatment for the injuries.  He stated that he just put up with the constant, nagging pain in his back.  (Tr. at p. 7)  The appellant reported that he first started having problems with arthritis when he was in his 50s, which was in the 1990s.  (Tr. at p. 9)  He stated that physicians stated that his current back problem came from a trauma.  (Id.)  He said the only symptom in his back was a nagging pain.  (Tr. at p. 10) 

The appellant has contended that he has a back disability that is related to service.  Although a lay person may be competent to report the etiology of a disability, arthritis, a disorder typically diagnosed by X-rays, is not, in the Board's opinion, the type of disorder which is susceptible to lay opinion concerning etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The appellant has asserted that his back began to hurt a month or more after the accident.  (See Tr. at p. 4 and 6)  However, as a lay person, the appellant is not competent to opine that any back symptoms are related to a motorcycle accident or that he had a back disability in service.

The Board finds that the evidence is against a finding that the appellant's current arthritis of the back is related to service.  Although the appellant contends that he hurt his back in service, the appellant's service treatment records do not reflect that he had any injuries or complaints relating to his back in service.  The July 1971 emergency service treatment record and statement from J.K. reflect that the appellant was in a motorcycle accident.  However, there is no indication that the appellant injured his back in the accident.  The appellant himself stated that he did not recall experiencing problems with his lower back at the time of his motorcycle accident.  (Tr. at p. 4)  He specifically reported that in the next couple of months, his back began bothering him, but at the time of the accident, his back was not bothering him.  He stated that the physical injury was to his left hip.  (Id.)  There is no evidence of a nexus between the appellant's current back disease and the appellant's service.  As a lay person, the appellant is not competent to opine as to the etiology of his degenerative joint disease of the back.  Consequently, the Board finds that the appellant's arthritis of the back is not related to service.  Additionally, since there is no objective evidence of arthritis of the back within one year after service, the appellant is not entitled to service connection on a presumptive basis.  38 C.F.R. §§ 3.307; 3.309.

The appellant has contended that he has had symptoms of low back pain since service.  The appellant is competent to report symptoms of back pain.  However, the Board finds that the appellant's assertion is less than credible.  In a September 2008 notice of disagreement, the appellant stated that his back has always hurt him since the July 1971 motorcycle accident.  In contrast, at the May 2011 hearing, the appellant stated that he did not experience back problems at the time of his motorcycle accident.  (Tr. at p. 4)  He stated that his back began bothering him in the next couple of months.  (Tr. at p. 4)  He separately stated that he started having problems with his back a month after the accident.  (Tr. at p. 6)  As noted above, the appellant stated that he did not seek treatment for back pain following service.  (Tr. at p. 7)  The appellant's June 2004 VA treatment record reflects that the appellant reported that his only problems were hypercholesterolemia, skin cancers, and attacks of gout.  He did not note any back or joint pain.  The March 2006 VA treatment record indicated the appellant did not have bony pain in the back, paraspinal muscle spasm, or scoliosis.  The first reference in the records to back pain is a June 2007 VA treatment record, dated more than thirty-five years after the appellant's service.  The Board acknowledges that the absence of any corroborating medical evidence supporting his assertions, in and of itself, does not render his statements incredible, but that such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of a veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible)  The appellant has made conflicting statements regarding the onset of his back pain.  In his September 1971 report of medical history, he specifically denied having symptoms of recurrent back pain.  The June 2004 VA treatment record reflects that he reported that his only problems were hypercholesterolemia, skin cancers, and attacks of gout.  Additionally, there is no evidence of treatment for or complaints of back pain until June 2007 more than thirty-five years after service.  Consequently, the Board finds that the appellant's statements regarding continuity of symptoms are less than credible.  

In sum, the Board finds that the evidence is against the appellant's claim for entitlement to service connection for residuals of a back injury to include arthritis.  Accordingly, the Board finds that the preponderance of the evidence is against the appellant's claim.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for residuals of a back injury, to include arthritis, is denied.


REMAND

In regard to the appellant's claim for entitlement to service connection for residuals of a left hip injury, to include arthritis, the Board finds that VA has not completed its duty to assist.  VA must provide an examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

An April 2008 VA treatment record reflects that the appellant had moderate bilateral hip osteoarthritis.  Thus, the appellant has a current left hip disability.  The appellant contends that he has a left hip disability that is related to his July 1971 motorcycle accident.  As noted above, the July 1971 emergency service treatment record reflects that the appellant had superficial abrasions of the elbow and buttocks region.  At the May 2011 hearing, the appellant stated that he bruised and bloodied his hip in the accident.  (Tr. at p. 4)  The appellant reported that he experienced pain and stiffness and it was hard to walk.  He stated that he had a big scab up and down his left hip.  (Tr. at p. 5)  The appellant reported that his physicians told him that his current left hip problem could be related to a trauma.  (Tr. at p. 9)  In the September 2008 notice of disagreement, the appellant stated that his left hip had always hurt him since the accident.  

Lay statements may be competent to support a claim for service connection where the events or the presence of disability, or symptoms of a disability are subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Bruce v. West, 11 Vet. App. 405, 410-11 (1998) (a Veteran competent to describe dry, itchy, scaling skin).  The Board finds that the appellant's statement that he injured his hip in the motorcycle accident is plausible, as the July 1971 service treatment record  reflects that he had abrasions on his buttock region, which is near his hip.  The appellant has a current hip disability and has asserted that he has had symptoms of a hip disability since service.  He has also asserted that his doctors told him that arthritis can attack areas that have had trauma.  Thus, the evidence indicates that the appellant's claimed disability may be associated with the motorcycle accident in service.  (See July 2009 substantive appeal)  Consequently, a VA examination is necessary to determine whether the appellant has residuals of a left hip injury, to include arthritis, that are related to service.

The VA treatment records in the file only date to April 2008.  In the July 2009 substantive appeal, the appellant stated that he has been advised to have a hip replacement.  Thus it appears the appellant may have more recent VA treatment records regarding his hip.  At the May 2011 hearing, the appellant also stated that he had discussed whether there is a relationship between his hip disability and the accident that he had in service with his treating physicians.  (Tr. at p. 9)  Consequently, the Board requests the appellant's complete VA treatment records from April 2008 to present.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the appellant's VA treatment records from April 2008 to present.  If no records are available, the claims folder must indicate this fact.

2.  After any records obtained have been associated with the claims file, schedule the appellant for a VA examination to determine whether it is at least as likely as not that the appellant has a left hip disability, to include residuals of a left hip injury and arthritis, that is related to service.  

The VA clinician is requested to provide a thorough rationale for any opinion provided.  The clinician should review the claims folder and this fact should be noted in the accompanying medical report.
 
It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.  

3.  Thereafter, readjudicate the issue on appeal of entitlement to service connection for residuals of a left hip injury, to include arthritis.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


